Citation Nr: 0413768	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-10 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable evaluation for residuals of an 
appendectomy with a neuroma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to July 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which continued a noncompensable evaluation for 
residuals of an appendectomy with a neuroma.

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge at a video hearing in December 
2003.  A transcript of that hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the December 2003 hearing, the veteran testified that the 
residuals of the appendectomy with a neuroma had worsened 
since his last VA examination in December 2000.  He testified 
that he had shooting pain in the area of the incision and 
that it hampered his ability to exercise.  The scar itself 
had no feeling, but pushing the area causes light pain.  He 
also complained of numbness from the scar that spread to his 
legs.

The veteran is entitled to a new VA examination where there 
is evidence (including his testimony) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

Also, at the December 2003 hearing, the veteran reported that 
he had received pertinent treatment at Yale-New Haven 
Hospital as recently as November 2003.  These records have 
not been obtained.  VA has an obligation to obtain all 
relevant treatment records.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002). 

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) requires VA to 
advise claimants of the evidence needed to substantiate their 
claims, of what evidence they are responsible for obtaining 
and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  VA has elaborated on 
these obligations by adopting a regulation providing that it 
will tell claimants to supply relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The RO furnished 
the veteran with a VCAA notice letter in January 2002.  
However, the letter informed the veteran that the evidence 
needed to substantiate his claim was that which would be 
necessary to establish entitlement to service connection.  
The letter did inform him that it was his responsibility to 
furnish private medical evidence, while the VCAA imposes an 
obligation on VA to obtain private treatment records 
identified by the veteran.  38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2003).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration: 

1.  The RO should ensure that all VCAA 
notice requirements are met in accordance 
with 38 U.S.C.A. § 5103(a); and 38 C.F.R. 
§ 3.159(b).

2.  The AMC or RO should take the 
necessary steps to obtain records of the 
veteran's treatment for residuals of an 
appendectomy with a neuroma at the Nathan 
Smith Clinic, Yale-New Haven Hospital 
from November 2003 to the present.

3.  The AMC or RO should schedule the 
veteran for a VA examination in order to 
determine the current nature and severity 
of his service-connected residuals of an 
appendectomy with a neuroma.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.

4.  The AMC or RO should then re-
adjudicate the claim on appeal.  If the 
benefit remains denied, the AMC or RO 
should issue a supplemental statement of 
the case.

The case should then be returned to the Board, if otherwise 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

